Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  

---Independent claims 1 and 17 recite the following:
1. A fluid coupling comprising: a first assembly including first ratchet teeth and a body with external threads; a second assembly including second ratchet teeth and a nut with internal threads, the second ratchet teeth configured to engage the first ratchet teeth, and the internal threads configured to engage the external threads; and a retainer having at least one floating lobe configured to be positioned between the external and internal threads.

17. A fluid coupling comprising: a first assembly including a body with external threads; a second assembly including a nut with internal threads, the internal threads configured to engage the external threads; and a retainer configured to be positioned between the external and internal threads; wherein the second assembly includes a valve sleeve; a seal is disposed between the body and the valve sleeve; and, upon a sealing connection of the first assembly and the second assembly, a sealing surface angle, relative to a longitudinal axis of the coupling, is provided along a surface length between a portion of the body and a corresponding portion of the valve sleeve.

The specification, see at least Para. [0031 and 0040] describes the retainer as being 112/212 which comprises floating lobes 112a, 112b. The body 140/240 comprises external threads and the nut 108/208 comprises the internal threads. As best understood by the Office (see FIG. A below), it is unclear how the “retainer (112/212) having at least one floating lobe (112a, 112b) is configured to be positioned between the external and internal threads” since at least shown by the drawing the retainer 112/212 and floating lobes (112a, 112b) appear to be at most adjacent/near the threads and the components are not shown to be “positioned between the external and internal threads”. It is possible that a typo occurred and the applicant meant to claim something else or it is also possible the applicant may have acted as his or her own lexicographer and that there may be an uncommon definition/interpretation of what it means to be “between” two components. The Office suggests that the applicant studies the application and that the specification and the claims are amended to be consistent with the filed the drawings or vice versa.  


    PNG
    media_image1.png
    1399
    1005
    media_image1.png
    Greyscale
 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

---In at least Fig. 8 reference number “145” mentioned in at least Para. [0032] is not shown. The Office also notes that there are two reference number “143” pointing to distinct components. It appears that the right lower reference number “143” should be reference number “145” to be consistent with the specification.

---In at least Fig. 12 reference number “218” mentioned in at least Para. [0040] is not shown. The Office also notes that there are two reference number “208” pointing to distinct components. It appears that the upper left side “208” should be –218-- to be consistent with the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  

---In Claim 5 L7 “and poppet valve” should be –and a poppet valve--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 17 recite the following:
1. A fluid coupling comprising: a first assembly including first ratchet teeth and a body with external threads; a second assembly including second ratchet teeth and a nut with internal threads, the second ratchet teeth configured to engage the first ratchet teeth, and the internal threads configured to engage the external threads; and a retainer having at least one floating lobe configured to be positioned between the external and internal threads.
17. A fluid coupling comprising: a first assembly including a body with external threads; a second assembly including a nut with internal threads, the internal threads configured to engage the external threads; and a retainer configured to be positioned between the external and internal threads; wherein the second assembly includes a valve sleeve; a seal is disposed between the body and the valve sleeve; and, upon a sealing connection of the first assembly and the second assembly, a sealing surface angle, relative to a longitudinal axis of the coupling, is provided along a surface length between a portion of the body and a corresponding portion of the valve sleeve.

As it was mentioned in the Drawing Objection section above, the specification, see at least Para. [0031 and 0040] describes the retainer as being 112/212 which comprises floating lobes 112a, 112b. The body 140/240 comprises external threads and the nut 108/208 comprises the internal threads. As best understood by the Office (see FIG. A above), it is unclear and indefinite how the “retainer (112/212) having at least one floating lobe (112a, 112b) is configured to be positioned between the external and internal threads” since at least shown by the drawing the retainer 112/212 and floating lobes (112a, 112b) appear to be at most adjacent/near the threads and the components are not shown to be “positioned between the external and internal threads”. It is possible that a claim drafting error occurred and the applicant meant to claim something else or it is also possible the applicant may have acted as his or her own lexicographer and that there may be an uncommon definition/interpretation of what it means to be “between” two components. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “between” in independent claims 1 and 17 appears to used by the claim to mean “adjacent/near (?)” while the accepted meaning is “at, into, or across the space separating (two objects or regions)”. The term is indefinite because the specification does not clearly redefine the term. The Office suggests that the applicant studies the application and that the specification and the claims are amended to be consistent with the filed the drawings or vice versa.  
Claim 8 L3 recites the limitation of “the bonded seal”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claims 14-16, 19 and 20 recite the limitation of “about” followed by an angle or angle range (e.g. “wherein the sealing surface angle relative to the longitudinal axis ranges from about 30° to about 60°” as claimed in claim 15). It is noted that the specification does not provide any indication as to what range of specific activity is covered by the term "about" (see MPEP 2173.05 I and III A). The Office suggests that either the term “about” is deleted or shows evidence of the term of degree of what is meant by the term “about”.
Claim 18 L2 recites the limitation “the valve sleeve is configured to function as a pull home sleeve”. It is unclear and indefinite what the applicant means by the valve sleeve functioning as a “pull home sleeve”. Does the valve sleeve require a specific structure to achieve this function? What does the function of “pull home” entails? Is the applicant attempting to claim that the valve sleeve 114/214 is spring biased via spring 122/222 that causes it to “pull/return” “home/original position”? Or does simply comprising the retainer (112/212) including the at least one lobe (112a,b) allows the valve sleeve (114/214) to be a “pull home sleeve”?  The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.    
Claim(s) 2-16 and 18-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Leighton (GB 2112094).
Regarding claim 1, as best understood by the Office, Leighton (GB 2112094) shows in Figs. 1-5 (see at least Fig. 1 and 4) of a fluid coupling comprising: a first assembly (the left-hand/male part 2) including first ratchet teeth (ratchet teeth 61) and a body (sleeve 47 with external threads 54) with external threads (external threads 54); a second assembly (the right-hand/female part 1) including second ratchet teeth (ratchet teeth 62) and a nut (sleeve 23 with internal threads 55) with internal threads (internal threads 55), the second ratchet teeth configured to engage the first ratchet teeth, and the internal threads configured to engage the external threads (see at least Figs. 2-5); and a retainer (see the area with the shoulder 52 of the body portion 31 with apertures 45 and detent balls 46) having at least one floating lobe (see detent balls 46 configured to “float” or move within the apertures 45 to aid in locking and unlocking the coupling) configured to be positioned between the external and internal threads (placed near/adjacent the threads, see the 112 rejection above, see also at least P1 L96 – P3 L34 for details of the structure and operation of the device of Leighton). Thus, the device of Leighton meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the fluid coupling of claim 1, wherein the at least one floating lobe includes first and second lobes; the device of Leighton meets this limitation with at least Figs. 1-4 teaching of a plurality of detent balls 46 which are circumferentially arranged to aid in locking the coupling (see at least P2 L24-39). 

Claim(s) 17 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wurzburger (US 2,884,981).
Regarding claim 17, as best understood by the Office, Wurzburger (US 2,884,981) teaches in Figs. 1-18 (see at least Figs. 1-2) of a fluid coupling comprising: a first assembly (male coupling part B) including a body (see at least tubular section 18 with external threads 2) with external threads (external threads 2); a second assembly (female coupling part C) including a nut (nut A with internal threads 3) with internal threads (internal threads 3), the internal threads configured to engage the external threads (see at least Figs. 1-2); and a retainer (see radial shoulder 56 of body 10 which aids in retaining nut A and positioned adjacent/near the threads, see the 112 rejection above) configured to be positioned between the external and internal threads; wherein the second assembly includes a valve sleeve (sealing ring 42); a seal (seal 47 capable of engaging the body 18 and sleeve 42) is disposed between the body and the valve sleeve; and, upon a sealing connection of the first assembly and the second assembly, a sealing surface angle, relative to a longitudinal axis of the coupling, is provided along a surface length between a portion of the body and a corresponding portion of the valve sleeve (see at least Fig. 1, when the coupling is engaged at least seal 47 engages  surface 40 of the body 18 to provide a seal; notice that the sealing surface angle is perpendicular to the longitudinal axis of the coupling, see at least C3 L66 – C9 L19 for details of the structure and operation of the device of Wurzburger). Thus, the device of Wurzburger meets all the limitations of claim 17.

Allowable Subject Matter
Claims 3-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As best understood by the Office, the closest prior art are: Fisher (US 2,254,997), Remsburg (US 5,401,066), Zeiber (US 7,575,024) Wurzburger (US 2,884,981, US 2,958,544), Zeeb (US 2,491,406, US 2,709,093), Main (US 2,485,006) and Leighton (GB 2112094). All of the above mentioned prior art teaches of examples of valved couplers which are coupled together by threading in a similar manner as applicant’s general invention. While the does share the features of the fluid coupling, the first assembly, the body with the external threads, the second assembly with the nut with internal threads, the retainer, the floating lobe, the ratchet teeth, the valve sleeve and the seal, notice that the prior fails to disclose the particular shape of the first and second lobes (112a,b/212a,b) and their configuration, how the main seal (116/216) and the valve sleeve (114/214) are arranged and how the body (140/240) and at least one floating lobes (112a,b/212a,b) are arranged and their claimed functions. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the fluid coupling (100/200) having all the limitations as claimed in claims 3-16 and 18-20 in combination with all the limitations of the intervening claims and as it appears to be shown in at least Fig. 8 of the application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753